NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LIFESOUTH COMMUNITY BLOOD                    )
CENTERS, INC., a Florida nonprofit           )
corporation,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-1203
                                             )
HUTTON MEDICAL SERVICES, LLC, a              )
Delaware limited liability company,          )
                                             )
             Appellee.                       )
                                             )

Opinion filed August 30, 2019.

Appeal from the Circuit Court for Pinellas
County; Cynthia Newton, Judge.

Chris W. Altenbernd of Banker Lopez
Gassler P.A., Tampa; and Sylvia H. Walbolt
and Lee H. Rightmyer of Carlton Fields
Jorden Burt, P.A., Tampa, for Appellant.

Kristie Hatcher-Bolin of GrayRobinson,
P.A., Lakeland; and Nicholas B. Wille and
Michael N. Ungar of Ulmer & Berne, LLP,
Cleveland, Ohio, for Appellee.

PER CURIAM.

             Affirmed.

NORTHCUTT, VILLANTI, and BLACK, JJ., Concur.